UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7002


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CHARLES LEROY JONES, JR., a/k/a Pooh,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Albert V. Bryan, Jr.,
Senior District Judge. (1:96-cr-00075-1)


Submitted:    October 14, 2008              Decided:   October 17, 2008


Before KING, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Leroy Jones, Jr., Appellant Pro Se. John Kuchta, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia; Thomas
Higgins McQuillan, Assistant United States Attorney, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Charles Leroy Jones, Jr., appeals the district court’s

order denying his 18 U.S.C.A. § 3582(c) (West 2000 & Supp. 2008)

motion. *    We have reviewed the record and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district court.      United States v. Jones, No. 1:96-cr-00075-1

(E.D. Va. Apr. 18, 2008).       We deny Jones’ motion to compel

production of sentencing transcripts.      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                          AFFIRMED




     *
      The district court informed Jones that he had sixty days in
which to appeal. Jones filed his notice of appeal over forty
days after entry of judgment. In criminal cases, a defendant
must file his notice of appeal within ten days of judgment.
Fed. R. App. P. 4(b)(1)(A); United States v. Alvarez, 210 F.3d
309, 310 (5th Cir. 2000) (holding that § 3582 proceeding is
criminal in nature and ten-day appeal period applies, and
collecting cases adopting rule). However, an otherwise untimely
notice of appeal may invoke the court’s jurisdiction in “unique
circumstances.”   See Harris Truck Lines, Inc. v. Cherry Meat
Packers, Inc., 371 U.S. 215, 217 (1962).      Application of the
doctrine is appropriate where an appellant “relied on the
statement of the District Court and filed the appeal within the
assumedly   new   deadline   but   beyond  the   old   deadline.”
Thompson v. INS, 375 U.S. 384, 387 (1964). The doctrine applies
in this case, because the district court misled Jones regarding
the appropriate time for filing his appeal when the final order
mistakenly informed Jones that he had sixty days in which to
file. Accordingly, Jones’ notice of appeal is sufficient to
invoke the jurisdiction of this court.


                                  2